Title: Notes on Debates, 12–15 March 1783
From: Madison, James
To: 


Wednesday 12. Th: 13. F. 14. S. 15. of March.
These days were employed in reading the despatches brought on Wednesday morning by Capt. Barney commanding the Washington Packet. They were dated from Decr. 4. to 24. from the Ministers Plenipo: for peace, with journals of preceding transactions, and were accompanied by the Preliminary articles signed on the 30th: of Novr. between the said Ministers & Mr. Oswald the British Minister.
The terms granted to America appeared to Congs. on the whole extremely liberal. It was observed by several however that the stipulation obliging Congs. to recommend to the States a restitution of confiscated property, altho it could scarcely be understood that the States would comply, had the appearance of sacrificing the dignity of Congs. to the pride of the British King.
The separate & secret manner in which our Ministers had proceded with respect to France & the confidential manner with respect to the British Ministers affected different members of Congs. very differently. Many of the most judicious members thought they had all been in some measure ensnared by the dexterity of the British Minister, and particularly disapproved of the conduct of Mr. Jay in submitting to the Enemy his jealousy of the French without even the knowledge of Dr. Franklin, and of the unguarded manner in which he Mr. A. & Dr. F. had given in writing sentiments unfriendly to our Ally, and serving as weapons for the insidious policy of the Enemy.
The separate article was most offensive, being considered as obtained by G: B. not for the sake of the territory ceded to her, but as a means of disuniting the U. S. & France, as inconsistent with the spirit of the Alliance, and a dishonorable departure from the candor rectitude & plain dealing professed by Congs. The dilemma in wch Congs. were placed was sorely felt. If they sd communicate to the F. Minister every thing[,] they exposed their own Ministers, destroyed all confidence in them on the part of France, & might engage them in dangerous factions agst. Congs. which was the more to be apprehended, as the terms obtained by their management were popular in their nature. If Congs. sd. conceal everything, & the F. Court sd. either from the Enemy or otherwise come to the knowledge of it all confidence wd. be at an end between the allies; the enemy might be encouraged by it to make fresh experiments, & the public safety as well as the national honor be endangered. Upon the whole it was thought & observed by many that our Ministers particularly Mr. Jay, instead of making allowances for & affording facilities to France in her delicate situation between Spain & the U. S. had joined with the enemy in taking advantage of it to increase her perplexity; & that they had made the safety of their Country depend on the sincerity of Ld. Shelburne, who [which] was suspected by all the world besides, and even by most of themselves. see Mr. L——’s letter Dcr. 24.
The displeasure of the French Court at the neglect of our Ministers to maintain a confidential intercourse & particularly to communicate the preliminary articles before they were signed, was not only signified to the Secry. of F. A. but to sundry members by the Chevr. de la Luzerne. To the former he shewed a letter from Ct. de Vergennes directing him to remonstrate to Congs. agst. the conduct of the Amr. Ministers; which a subsequent letter countermanded alledging that Docr. F. had given some explanations that had been admitted; & told Mr. Livingston that the American Ministers had deceived him (de Vergennes) by telling him a few days before the preliminary articles were signed, that the agreement on them was at a distance; that when he carried the articles signed into Council, the King expressed great indignation, & asked if the Americans served him thus before peace was made, & whilst they were begging for aids, what was to be expected after peace &c. To several Members he mentioned that the King had been surprized & displeased & that he said he did not think he had such allies to deal with.

No. XI
March 15. 1783. continued
To one of them who asked whether the Ct. of Fr. meant to complain of them to Congs. Mr. Marbois answered that Great powers never complained but that they felt & remembered. It did not appear from any circumstances that the separate article was known to the Court of Fr. or to the Chevr. de la Luzerne
The publication of the preliminary articles excepting the separate article in the Newspapers was not a deliberate act of Congs. A hasty question for enjoining secresy on certain parts of the despaches which included these articles, was lost; and copies havg. been taken by members & some of them handed to the Delegates of the Pena. one of them reached the printer. When the publication appeared Congs. in general regretted it, not only as tending too much to lull the States, but as leading France into suspicions that congress favored the premature signature of the articles and were at least willing to remove in the minds of people the blame of delaying peace from G. B. to France.

